Title: To James Madison from James Monroe, 7 August 1816
From: Monroe, James
To: Madison, James



Dear Sir
Loudoun Augt. 7. 1816

I recd. yours of the 2d. yesterday, & of course have no time, to say any thing to Mr Pinkney or Mr Harris, respecting the charge Mr Coles will take of the dispatches communicating the state of our affrs. with Russia, after the receit of those sent by Mr Coles.  My arrangment with Mr Coles, was founded partly on the idea, that the public would derive an advantage, from having the command of the corvette, unconnected with him, after his arrival in Russia.  I think it important that this shod. appear in the correspondence, and I will trouble you to state it in a letter to Mr Harris or Mr P. on one of the seals left with you with my signature, with the addition that Mr Coles, will remain to take charge of the dispatches, as mentiond in yours to me.
Let Mr Harrison take copies of the two short notes enclosed.  Seal & forward the letter to Mr Coles, leaving that to Ld. E. open, & put it as you receive it, under cover to Genl. Dearborn Collector.  My affairs here, which are still unsettled, have allowd very little time for other business.  But I will be with you in a few days.  An offer or two have been made me for parts of the tract, relative to which I will confer with you when we meet.  Your friend

Jas Monroe

